         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
 DANIEL R. CASTAGNA,                            )     Civil Action No. 2:18-cv-00894
                                                )
                           Plaintiff,           )     Magistrate Judge Lisa Pupo Lenihan
                                                )
                      v.                        )       ECF No. 147, ECF No. 154
                                                )
 WEST MIFFLIN AREA SCHOOL                       )
 DISTRICT, et al,                               )
                                                )
                           Defendants.          )


MEMORANDUM OPINION AND ORDER ON DEFENDANT’S MOTION TO STRIKE
      PORTIONS OF PLAINTIFF’S COUNTERSTATEMENT OF FACTS
   AND ON PLAINTIFF’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                       COUNTERSTATEMENT


       I. FACTUAL AND PROCEDURAL BACKGROUND

       As set forth in Defendant’s Brief in Support of Motion to Strike Portions of Plaintiff’s

Counterstatement of Facts, ECF No. 148, this action arises between Defendants and Daniel R.

Castagna (“Plaintiff”), who was employed by Defendant West Mifflin Area School District

(“Defendant” or the “District”) prior to his suspension and ultimate termination in 2018.

       The parties’ most recent filings include the following: On February 3, 2020, the District

filed a Motion for Summary Judgment, supported by a Statement of Material Facts, exhibits, and

a Brief in Support. (ECF Nos. 129, 130, 131, and 132). Plaintiff filed a Brief in Opposition to

the District’s Motion, along with a Response to Statement of Facts and Counterstatement of

Material Facts (“Counterstatement”). (ECF Nos. 140, 141, 142, and 143). Shortly thereafter,

Defendant filed its Motion to Strike Portions of Plaintiff’s Counterstatement, ECF No. 147, and


                                                1
         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 2 of 8



Plaintiff filed his Motion for Leave to File Supplemental Counterstatement and Appendix, ECF

No. 154. Defendant’s Motion to Strike asserts that “numerous paragraphs of Plaintiff’s

Response and Counterstatement are non-responsive and argumentative, contain inadmissible

hearsay, and rely on materials that do not comply with the requirements of Rule 56 of the

Federal Rules of Civil Procedure or Rule 56.1 of the Local Rules of this Court.” ECF No. 148 at

2.

       II. ANALYSIS

       As this Court has previously observed, Local Rule 56 of the Local Civil Rules of Court

for the Western District of Pennsylvania sets forth the requirements with regard to concise

statements of material fact and responsive concise statements. LCvR 56.B.1 & 56.C.1. Pursuant

to Local Rule 56, a concise statement of material facts shall (1) include facts essential for the

court to decide the motion for summary judgment which the moving party contends are

undisputed and material; (2) state each material fact in separately numbered paragraphs; and (3)

support each statement of fact by a citation to the particular pleading, deposition, answer to

interrogatory, admission on file, or other part of the record supporting such statement, acceptance

or denial of the material fact. LCvR 56.B.1. See Lewis v. Delp Family Powder Coatings, Inc.,

CIV.A 08-1365, 2010 WL 3672240, at *1 (W.D. Pa. Sept. 15, 2010). See also Choy v. Comcast

Cable Commc'ns, Inc., CIV. 08-4092 RBK/AMD, 2012 WL 253382, at *3 (D.N.J. Jan. 26,

2012), aff'd sub nom. Choy v. Comcast Cable Commc'ns, LLC, 629 Fed.Appx. 362 (3d Cir.

2015) (citing Tonka and River Road in declining to strike some paragraphs of plaintiff’s

counterstatement and finding request moot as to paragraphs non-essential to denial of motion for

summary judgment). The Court further observes that the party opposing a motion for summary


                                                  2
         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 3 of 8



judgment is permitted, indeed expected, to demonstrate that material issues of fact exist to

preclude it.

        Rulings on motions to strike are within the sound discretion of the District Court.

Moreover, such motions are generally disfavored and infrequently granted. See, e.g., Berry v.

Kabacinski, 1:15-CV-169, 2016 WL 3683158, at *2 (M.D. Pa. July 12, 2016), subsequently

aff'd, 704 Fed.Appx. 71 (3d Cir. 2017) (providing case and treatise citations and declining to

strike statement assertedly “peppered . . . with impermissible explanations and reference to

[undisclosed and irrelevant] material”).

        The Court has reviewed the parties’ submissions and found Defendant’s objections to

Plaintiff’s Counterstatement as “replete with references and citations to improper testimonial and

documentary evidence” largely unfounded. ECF No. 148 at 3. More particularly:

        The documents in Plaintiff’s Ex. 47, his counsel’s letters to the District’s solicitor, are

clearly submitted for notice. See Plaintiff’s Brief in Opposition, ECF No. 153 at 2 (“At trial,

Castagna will be able to testify that the letters at issue were sent to Defendant’s counsel and that

the letters placed Defendant on notice that he retained counsel and was threatening litigation.”).

Compare ECF No. 148 at 3 (“If offered to prove the truth of assertions made in it, the document

will need to meet hearsay requirements.”). Defendant’s objection that submission of Plaintiff’s

counsel’s own correspondence as evidence before this Court should be rejected for want of

“authenticat[ion]” is meritless. Defendants make no assertion that the subject correspondence

was not received, and an assertion that its receipt was immaterial is appropriate to Defendant’s

summary judgment pleading rather than a motion to strike. To the extent Ex. 47 is offered to

evidence the fact of Defendant’s nonpayment of monies owed under the terms of Plaintiff’s


                                                   3
         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 4 of 8



employment contract, it is a matter likely within Plaintiff’s personal knowledge, and he will be

given leave to affirm the material facts in a revised Declaration.

       Plaintiff’s App. Ex. 24, his § 1080 hearing Proposed Findings of Fact and Conclusions of

Law, is submitted to show that Plaintiff’s termination was pretextual and is appropriate to that

purpose. See ECF No. 153 at 3 (“[T]hese Facts are properly before the Court because there is

record evidence that Defendant’s rationale is not worthy of belief.”). It is submitted for the fact

that Defendant was on notice of asserted flaws in the rationale and conclusions of its hearing at

the time; it is admissible evidence of Defendant’s knowledge and state of mind. See id. (noting

that submission of the Proposed Findings is “one way to show the pretextual nature of

Defendant’s proffered rationale”). The objections raised in ECF No. 148 to legal arguments

contained in Plaintiff’s briefing in response to Defendant’s Motion for Summary Judgment will

be addressed, as they should be, when the Court rules on the Motion.

       The Court agrees with Defendant that Fact No. 78 “is improper because it is based on

Pennsylvania Rule of Professional Conduct 1.4, relating to counsel’s obligations to communicate

with clients.” ECF No. 148 at 4. Plaintiff’s asserted entitlement to an inference of knowledge

contributes to the merits of his case, but it is not a fact of which this Court may take judicial

notice. Cf. ECF No. 153 at 5. In the event there is any serious substantive dispute between the

parties regarding whether Defendant is charged with the knowledge of its lawyer, it will be

addressed in the context of summary judgment. The Court observes that basic premises of

agency law are independent of rules of professional conduct.

       Defendant’s objection to Plaintiff’s Declaration as “unsworn” will not be sustained. See

ECF No. 153 at 5-6 (noting that “[t]he declaration begins with language that he ‘swear[s],

affirm[s] and say[s] the following’” and was subscribed to under penalty of perjury). To address
                                                  4
         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 5 of 8



Defendant’s largely substance-less objection to the Declaration’s inclusion of language attesting

that statements made on personal knowledge are true and accurate “to the best of [Plaintiff’s]

knowledge”, ECF No. 148 at 4, Plaintiff will be given leave simply to remove said language, as

he proposes, and refile his Declaration. See ECF No. 153 at 6. The balance of Defendant’s

objections to the Declaration, listed as sentence citations to multiple cases of questionable

relevance,1 are properly countered by the response set forth in Plaintiff’s Brief in Opposition.

See ECF No. 153 at 6 (providing citations, including Fed.R.Civ.P. 56(e); Petruzzi’s IGA

Supermarkets, Inc., v. Darling–Delaware Co., 998 F.2d 1224, 1234 n. 9 (3d Cir.1993)). At

bottom, Plaintiff clearly would be competent to testify to core facts within his personal

knowledge. In response to Defendant’s inclusion of assertions as to the merits of summary

judgment in its pleadings on a motion to strike, the Court only reminds Defendant that on motion

for summary judgment it considers the facts in the light most favorable to the non-moving party.

       Defendant’s complaints that Plaintiff answered interrogatories after his deposition are

much of apiece with the majority of the grounds raised in its briefing. See ECF No. 148 at 6;

ECF No. 153 at 7 (“Defendant deposed Castagna for two days on September 23 and 27, 2019,

spanning a total of more than 18 hours. It was not until September 30, 2019 – three days after

Castagna’s deposition concluded – that counsel for the Individual Defendants served Plaintiff

with sets of Interrogatories and Document Requests that contain the Interrogatory answers at

issue.”). As Plaintiff notes, Defendant’s assertion that “[a] litigant may not introduce statements

from its own answers to interrogatories” is patently erroneous. Compare ECF No. 148 at 6 with

ECF No. 153 at 7-8 (providing case citations, including, e.g., Spearman v. Pennsylvania Dep't of


1
 See, e.g., ECF No. 148 at 5 (“An affidavit that is essentially conclusory . . . is inadequate to
satisfy the movant’s burden.”).
                                                  5
           Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 6 of 8



Transportation, 2019 WL 913641, at *3 (W.D. Pa. Feb. 25, 2019); Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986)). In addition, Defendant’s two cited cases are misstated and inapposite;

Plaintiff introduces answers that are neither “merely suppositions . . . made at the outset of her

case” nor “mere allegations unsupported”. Cf. ECF No. 148 at 6. Defendant’s only objection of

any merit appears to be that the averments of Plaintiff’s Answers to Interrogatories were

conditioned. To the extent that facts in the answers at issue are within Plaintiff’s personal

knowledge, he will be given leave to supplement his Declaration to state that the particular

averments are true and correct without caveat such as “to the best of his knowledge”. Plaintiff

will also be given leave to add six identified deposition cites as additional Record cites in

accordance with his request. See ECF No. 153 at 8.

          Defendant next contends that portions of Plaintiff’s Counterstatement should be stricken

as related to “new legal theories” and new “claims that his protected political activity went

beyond his opposition to” a particular candidate in a particular State political election. ECF No.

148 at 6-7. A plaintiff is not permitted to make a new claim in his counterstatement of material

facts, nor is he required to plead evidence in his complaint. He is, however, expressly permitted

to set forth in his counterstatement the evidence that is, viewed in the light most favorable to

him, material to his existing claims. Defendant’s assertions to the contrary notwithstanding,

Plaintiff’s Complaint alleges discord and enmity toward him because of his “political

affiliations” and “failure to support certain political candidates”. Its specific allegations

encompass broader political alignments than those of a particular State office campaign, and

include the politics of school board elections. See ECF No. 153 at 9; ECF No. 104.2

Consideration of the proffered facts in support of his claim will therefore be neither improper nor

2
    As Plaintiff notes, he was extensively deposed. See generally ECF No. 153.
                                                   6
         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 7 of 8



prejudicial to Defendants. Cf. ECF No. 148 at 6-7 (citing cases in which, e.g., the plaintiff was

“precluded from asserting a new theory of liability at summary judgment” where defendant

“would face different burdens and defenses” or “raising numerous new allegations in her

affidavit in support of her claims” not “even alluded to in her complaint”).

       Defendant’s final objection is to fact paragraphs supported solely by Plaintiff’s pleading

allegations. ECF No. 148 at 8. To the extent a paragraph of Plaintiff’s Counterstatement lacks

any evidentiary support, Plaintiff will be given leave to (1) add identified deposition testimony as

additional Record cites in accordance with his request and (2) include support in his revised

Declaration as to facts within his personal knowledge. See ECF No. 153 at 10.

       In closing, the Court observes that the purpose of a concise statement of material facts

and responsive concise statement under Local Rule 56 is to provide a mechanism by which

courts can expeditiously determine what, if any, material facts are in dispute. The parties should

not lose sight of this purpose. Involving the Court in matters that are facially frivolous, lacking

in substance, or which should be resolved among counsel is an ineffective use of the Court's time

and resources. Moreover, interspersing opinions, commentary and/or arguments related to

summary judgment in filings on a motion to strike is inappropriate. To the extent any facts are

immaterial, the Court will not give them weight in determining summary judgment.



       III. ORDER

       Therefore, for the reasons set forth above, the Court enters the following Order:




                                                  7
         Case 2:18-cv-00894-LPL Document 159 Filed 05/20/20 Page 8 of 8



       IT IS ORDERED this _20th__ day of May, 2020, that Defendant’s Motion to Strike,

ECF No. 147, is GRANTED as to Paragraph 78 of Plaintiff’s Counterstatement of Material

Facts, ECF No. 143, and DENIED in all other respects.



       IT IS FURTHER ORDERED that Plaintiff’s Motion to File a Supplemental

Counterstatement, ECF No. 154, is GRANTED, and that Plaintiff is given leave to supplement

said Counterstatement and Appendix, to include Plaintiff’s revised Declaration, within 15 days

of this Order, and all in accordance with that Motion and the Court’s directives herein.


                                                            By the Court:




                                                            ____________________________
                                                            Lisa Pupo Lenihan
                                                            United States Magistrate Judge



cc: Counsel of record




                                                 8
